
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 285
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Markey (for
			 himself and Mr. Doyle) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of June
		  2011 as National Aphasia Awareness Month and supporting efforts to
		  increase awareness of aphasia.
	
	
		Whereas aphasia is a communication impairment caused by
			 brain damage that typically results from a stroke;
		Whereas aphasia can also occur with other neurological
			 disorders, such as a brain tumor;
		Whereas many people with aphasia also have weakness or
			 paralysis in the right leg and right arm, usually due to damage to the left
			 hemisphere of the brain, which controls language and movement on the right side
			 of the body;
		Whereas the effects of aphasia may include a loss of, or
			 reduction in, the ability to speak, comprehend, read, and write, but the
			 intelligence of a person with aphasia remains intact;
		Whereas according to the National Institute of
			 Neurological Disorders and Stroke (NINDS), stroke is the third leading cause of
			 death in the United States, ranking behind heart disease and cancer;
		Whereas stroke is a leading cause of serious, long-term
			 disability in the United States;
		Whereas the NINDS estimates that there are approximately
			 5,000,000 stroke survivors in the United States;
		Whereas the NINDS estimates that people in the United
			 States suffer approximately 750,000 strokes per year, with about
			 1/3 of the strokes resulting in aphasia;
		Whereas according to the NINDS, aphasia affects at least
			 1,000,000 people in the United States;
		Whereas the NINDS estimates that more than 200,000 people
			 in the United States acquire aphasia each year;
		Whereas the National Aphasia Association is a unique
			 organization that strives to promote public education, research,
			 rehabilitation, and support services for the general public, people with
			 aphasia, and aphasia caregivers throughout the United States;
		Whereas as an advocacy organization for people with
			 aphasia and their caregivers, the National Aphasia Association envisions a
			 world that recognizes the silent disability of aphasia and
			 provides opportunity and fulfillment for people affected by aphasia; and
		Whereas June 2011 would be an appropriate month to
			 designate as National Aphasia Awareness Month: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Aphasia Awareness Month;
			(2)supports efforts
			 to increase awareness of aphasia;
			(3)recognizes that
			 strokes, a primary cause of aphasia, are the third largest cause of death and
			 disability in the United States;
			(4)acknowledges that
			 aphasia deserves more attention and study to find new solutions for individuals
			 experiencing aphasia and their caregivers;
			(5)supports efforts
			 to make the voices of people with aphasia heard, because people with aphasia
			 are often unable to communicate with others; and
			(6)encourages all
			 people in the United States to observe National Aphasia Awareness Month with
			 appropriate events and activities.
			
